Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
Claim Rejection – 35 U.S.C. § 112(a)(b)
The claim is rejected under 35 U.S.C. 112(a)(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the broken statement does not clearly define the meaning of the lines, and leads the examiner to resort to conjecture. “The broken-line disclosure in the views is generally understood to form no part of the claimed design.” The viewer would have to ask, “What conditions exist where the broken line disclosure would not be generally understood, and is this one of those times?” It is critical that the description of the broken lines in the specification explicitly identifies their purpose so that the scope of the claim is clear. " MPEP 1503.02(III)(third paragraph)
To overcome this rejection applicant may amend the broken line statement to read:
-- The broken line showing is included for the purpose of illustrating portions of the “article” and forms no part of the claimed design.  --
	
Claim Rejection – 35 U.S.C. § 112(A)(B)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite because the words “except for measuring time”, used to identify the article of manufacture in the claim, prevents ordinary designers from knowing the area within the universe measuring instruments to which the claim refers.  
Titles in Design Patent Applications.  The title plays its most important role in the written claim. The title is part of the claim language. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." In re Packard, 751 F.3d at 1311; MPEP 2173.05(a).  
A properly drafted claim, which incorporates the title, provides a clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000); and MPEP 2173.02, subsection II.  This definiteness requirement of 35 USC 112(b) shapes the future conduct of persons other than the inventor, by insisting that they receive notice of the scope of the patented device.  See Vas-Cath Inc. v. Mahurkar, 935 F. 2d 1555 (CAFC 1991) citing Rengo Co. Ltd. et al. v. Molins Machine Company, Inc., 211 USPQ 303 (3d Cir. 1981).
The public notice function is important because it enables a person of ordinary skill in the art to be able to interpret the metes and bounds of the claim so as to understand how to avoid infringement of the patent.  See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims."). 
Analysis of the Instant Claim.  In determining definiteness under 35 USC 112(b), the inquiry is merely to determine whether the claim does, in fact, set out and circumscribe a particular area of articles, to which the design is applied, with a reasonable degree of precision and particularity.  In re Moore, supra.  
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).  As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, supra; (See MPEP 2173.02): 
We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
This public-notice function failure rejection cannot be overcome by supplying a separate paper providing a sufficient explanation of the nature and intended use of the article.  Applicant may be able to overcome this rejection by amending the title to one that provides proper public notice without introducing new matter.
To overcome this rejection applicant should provide an accurate description of the intended use of the claimed design. Applicant should provide a more specific title that accurately describes the area of use of the claimed design. Examples might include “Measuring Instrument For Water Flow,” “Measuring Instrument For Electrical Properties,” “Instrument For Measuring Air Pressure” Etc.
 Conclusion
In conclusion the claim stands rejected under 35 U.S.C. § 112(a)(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE D KIRSCHBAUM whose telephone number is (571)272-4232.  The examiner can normally be reached on 9:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE D. KIRSCHBAUM/PRIMARY EXAMINER, ART UNIT 2922                                                                                                                                                                                                        
September 12, 2022